Case 1:19-cv-25045-JEM Document 1-3 Entered on FLSD Docket 12/09/2019 Page 1 of 5




                         EXHIBIT 1
Case 1:19-cv-25045-JEM Document 1-3 Entered on FLSD Docket 12/09/2019 Page 2 of 5


  www.rimonlaw.com



  November 14, 2019

  Mark Goodman, CPA
  Gelfand, Rennert & Feldman, LLC
  1880 Century Park East, #1600
  Los Angeles, CA 90067
  Email:

  Peter T. Paterno, Esq., Brent A. Canter, Esq.
  King, Holmes, Paterno & Soriano, LLP
  1900 Avenue of the Stars
  Twenty Fifth Floor
  Los Angeles, CA 90067
  Emails:

  Martin Singer, Esq.
  Lavely & Singer
  2049 Century Park East
  Suite 2400
  Los Angeles, CA 90067
  Email:

  Michael B. Singer
  Comiter, Singer, Baseman & Braun
  3801 PGA Blvd, Suite 604
  Palm Beach Gardens, FL 33410
  Email:

  VIA EMAIL AND FEDERAL EXPRESS

  Re:    Demand for Return of Soundgarden Audio Files

  Dear Counsel and Representatives of Vicky Cornell:

  As at least some of you know, this law firm represents Soundgarden, a Washington General
  Partnership. We are delivering this letter to all of you given our uncertainty as to the appropriate
  representative to address and coordinate the issues set forth herein.

  We have been informed by our clients that your client, Vicky Cornell, is in possession of certain
  audio files belonging to Soundgarden (“Soundgarden files”). The Soundgarden files were stored
  on at least one laptop hard drive that was in Chris Cornell’s possession at the time of his tragic
  passing. Mr. Cornell had been working on the files in a collaborative effort with the other
  members of Soundgarden, and the entire band was feeling very positive about their rekindled
  artistic energy and creativity. We understand that, unfortunately, most or all of the Soundgarden
  files are unique (i.e., not stored elsewhere in a form accessible to the Soundgarden partners).


                 RAY GARCIA | 245 PARK AVE, 39TH FLOOR, NEW YORK, NY 10167
         D: 917.979-5578|P: 800.930.7271 EXT. 372|F: 800.930.7271|
Case 1:19-cv-25045-JEM Document 1-3 Entered on FLSD Docket 12/09/2019 Page 3 of 5


  www.rimonlaw.com




  We understand that the Soundgarden files consist of any number of files, but include the
  following known master recordings, which may exist in multiple forms (e.g., from demo and
  rough recordings, to more polished versions). To be clear, it is Soundgarden’s position that any
  music content (instrumental and/or vocals, demos or rough recordings) stored on the hard drive
  by any or all members of Soundgarden (including any recordings containing only the
  performances of Chris Cornell intended for Soundgarden) constitutes Soundgarden partnership
  property:

                              Title     Finished          Songwriters          Running
                                         Vocals                                 Time

                                          Yes      Chris Cornell/Matt            4:10
                     Road Less                     Cameron
                     Travelled

                                          Yes      Chris Cornell/Matt            3:18
                     Orphans                       Cameron

                                          Yes      Chris Cornell/Matt            5:05
                     At Ophians Door               Cameron

                                          Yes      Chris Cornell                 4:00
                     Cancer

                                          Yes      Chris Cornell                 4:22
                     Stone Age Mind

                                          Yes      Chris Cornell/Kim Thayil      3:47
                     Ahead of the Dog

                                          Yes      Chris Cornell/Ben             4:32
                     Merrmas                       Shepherd


  By this letter, Soundgarden demands that Ms. Cornell return the Soundgarden files to
  Soundgarden.

  We are hopeful that this issue can be resolved easily and voluntarily. We do note that this formal
  demand letter follows several previous attempts to obtain the Soundgarden files from Ms.
  Cornell. For example, we understand that Matt Cameron and Ms. Cornell engaged in a series of
  text messages in late January and early February 2019 in which Ms. Cornell acknowledged her
  custody of the Soundgarden files and stated that “I will have to sort a time to have the hard drive

                                                                                           2 | PAGE
Case 1:19-cv-25045-JEM Document 1-3 Entered on FLSD Docket 12/09/2019 Page 4 of 5


  www.rimonlaw.com




  sent back to Tom so he can extract the SG files to send to you.” We understand from subsequent
  emails that Ms. Cornell discussed returning the Soundgarden files with Peter Paterno in February
  2019. However, the Soundgarden files were never returned to Soundgarden.

  Matt Cameron again requested return of the Soundgarden files by email to Ms. Cornell in late
  July 2019. Ms. Cornell’s response to this request was to take the position, in an email dated July
  27, 2019, that she “will not release anything without proper set up and without say in the
  management…”

  With respect, and again for the sake of clarity, this is not a legally justifiable position. Ms.
  Cornell has no valid standing or other basis to retain partnership property to the exclusion of
  Soundgarden, or to condition her return of such property. Under Washington general partnership
  law, Ms. Cornell is not even a partner in Soundgarden, but following Mr. Cornell’s passing is
  considered a “transferee” of Mr. Cornell’s “transferable interest” in the partnership.1 Ms.
  Cornell therefore has no associated management or other such partnership rights.2

  Ms. Cornell simply has no ownership rights in this partnership property.3 Indeed, pursuant to
  Washington law, even full partners are not considered co-owners of partnership property and
  have no legally recognized interest in partnership property which is transferrable, either
  voluntarily or involuntarily.4 Property acquired by the partnership is property of the partnership
  and not of the partners individually.5 A partner may use or possess partnership property only on
  behalf of the partnership.6

  We trust that you agree that this is a time-sensitive and important matter . Ms. Cornell’s custody
  of the Soundgarden files - which are important partnership intellectual and artistic property –
  although perhaps-well intended, is improper, and Ms. Cornell clearly has no right to retain this
  property, or to attempt to leverage this unfortunate circumstance against Soundgarden to obtain
  concessions or benefit to which she is not otherwise legally entitled.


  1
    See Washington’s Revised Uniform Partnership Act (“RUPA”), codified in Chapter 25.05
  of the Revised Code of Washington (“RCW”), RCW 25.05.210(1)(c). This “transferable
  interest” entitles Vicky Cornell to (i) Chris Cornell’s share of partnership profits and losses,
  and (ii) Chris Cornell’s right to receive distributions to which he would have been entitled.
  See RCW 25.05.205.
  2
    See RCW 25.05.150(9). Specifically, Vicky Cornell is not entitled to participate in the
  management or conduct of the band’s business, to access information about the band’s
  transactions, or to inspect or copy the band’s books or records. See RCW 25.05.210(1)(c).
  3
    See RCW 25.05.150(9).
  4
    See RCW 25.05.200.
  5
    See RCW 25.05.060.
  6
    See RCW 25.05.150(7).
                                                                                          3 | PAGE
Case 1:19-cv-25045-JEM Document 1-3 Entered on FLSD Docket 12/09/2019 Page 5 of 5


  www.rimonlaw.com




  Under the circumstances, Soundgarden demands that the Soundgarden files be returned within
  seven (7) days. I am available to discuss with the coordinating representative the technical
  manner of transfer.

  I look forward to hearing back confirming your client’s agreement at the earliest opportunity.

                                       Very truly yours,


                                       Ray Garcia, Esq.

  cc:     Jill Berliner, Esq.
          Matt Cameron
          Ben Shepherd
          Kim Thayil
          Jerome Crooks




                                                                                         4 | PAGE
